Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             DETAILED ACTION
This is in response to the AFCP 2.0 request filed on 05/25/2022. Claims 14-15, 18-21 and 26 were pending in the application. Claims 14-15, 18-21 and 26 have been allowed.  
                                                         Response to Arguments
Applicant’s arguments, see page 6 of remarks filed on 05/25/2022, with respect to 35 USC 103 type rejections of claims 14-15, 18-21 and 26 have been fully considered and are persuasive.  35 USC 103 type rejections of claims 14-15, 18-21 and 26 have been withdrawn because of incorporation of previously indicated allowable subject matter.
                                              Examiner’s Reasons for Allowance
No reason for allowance is necessary as the record is clear in light of persuasive arguments from the applicant, further search conducted and prosecution history of the application. See MPEP 1302.14(1).  
In particular, closest prior art in the record in combination or independently fails to teach the features of wherein the computing device is configured to execute the first computer program directly after transmitting the first control command to the cryptography module without waiting for a response of the cryptography module to the first control command and without reading out the response from the cryptography module; and wherein the first control command includes a cipher-based message authentication code (CMAC) value for the first computer program, and wherein the cryptography module checks the first computer program using the CMAC value in the first control command.
Ihle et al, US 2013/0117578 A1; Ainsworth et al, US 10,909,006 B2; and Troia et al, US 2019/0250900 A1 were cited as the closest prior art of the record during the prosecution of this application, however these references taken singly or in combination with one another do not teach all the limitations of any of the independent claims in this application. 
                                                               Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494